Per Curiam.
This appeal is from a judgment in favor of the respondent (plaintiff) for the breach of a subcontract for the construction of a pipeline, and from the dismissal of appellants’ (defendants’) cross-complaint for the price of materials furnished respondent.
Upon adequate proof, the court found that the appellants abandoned the contract, and that, in consequence, respondent completed the work at his own expense. The court allowed the appellants the reasonable value of the materials furnished respondent. Only a dispute of fact is presented which cannot be retried here. Thorndike v. Hesperian Orchards, Inc., 54 Wn. (2d) 570, 343 P. (2d) 183.
Affirmed.